SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: oPreliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ARI Network Services, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ARI NETWORK SERVICES, INC. 10850 West Park Place, Suite 1200 Milwaukee, Wisconsin 53224 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS January 8, 2013 To the Shareholders of ARI Network Services, Inc.: The 2013 Annual Meeting of Shareholders of ARI Network Services, Inc. (the “Company”) will be held at the Company’s headquarters located at 10850 West Park Place, Suite 1200, Milwaukee, Wisconsin, on Tuesday, January 8, 2013, at 9:00 a.m., local time, for the following purposes: 1. To elect three directors nominated by the Company’s Board of Directors to serve until the Company’s fiscal 2016 annual meeting of shareholders and until their successors are elected and qualified; 2. To ratify the appointment of Wipfli LLP as the Company’s independent auditors for the Company’s fiscal year ending July 31, 2013; and 3. To transact such other business as may properly come before the meeting. Shareholders of record at the close of business on October 30, 2012 are entitled to notice of and to vote at the meeting and at all adjournments thereof. Holders of a majority of the outstanding shares must be present in person or by proxy in order for the meeting to be held.Shareholders are urged to vote by completing and returning the accompanying proxy in the enclosed envelope, by a telephone vote or by voting electronically via the internet, whether or not they expect to attend the annual meeting in person.Instructions for telephonic and electronic voting are contained in the accompanying proxy.If you attend the meeting and wish to vote your shares personally, you may do so by revoking your proxy at any time prior to the voting thereof.In addition, you may revoke your proxy at any time before it is voted by advising the Secretary of the Company in writing (including executing a later dated proxy or voting via the Internet) or by telephone of such revocation. If your shares are held in “street name” (through a broker, bank or other nominee), you may receive a separate voting instruction with this proxy statement, or you may need to contact your broker, bank, or other nominee to determine whether you will be able to vote telephonically, electronically using the Internet, or what is required to vote your shares in person at the annual meeting. By order of the Board of Directors, Darin R. Janecek, Secretary November 26, 2012 ARI NETWORK SERVICES, INC. 10850 West Park Place, Suite 1200 Milwaukee, Wisconsin 53224 (414) 973-4300 PROXY STATEMENT The Board of Directors of ARI Network Services, Inc. (the “Company”) submits the enclosed proxy for the annual meeting to be held on the date, at the time and place and for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders.Each shareholder of record at the close of business on October 30, 2012 will be entitled to one vote for each share of Common Stock registered in such shareholder’s name.As of October 30, 2012, the Company had outstanding 8,160,550 shares of common stock, par value $0.001 (the “Common Stock”).The presence, in person or by proxy, of a majority of the shares of Common Stock outstanding on the record date is required for a quorum at the meeting.This proxy statement and the accompanying proxy and Annual Report to Shareholders are being sent to the Company’s shareholders commencing on or about December 4, 2012. Any shareholder executing and delivering the enclosed proxy may revoke the same at any time before it is voted by advising the Secretary of the Company in writing of such revocation (including executing a later-dated proxy) or by voting via the Internet or by telephone. Unless otherwise directed, all proxies will be voted as follows: · FOR the election of the three individuals nominated by the Company’s Board of Directors to serve as directors; and · FOR the ratification of the appointment of Wipfli LLP as the Company’s independent auditors for the Company’s fiscal year ending July 31, 2013. Under the Company’s Amended and Restated By-Laws, directors are elected by a plurality of votes cast at the meeting (assuming a quorum is present).In other words, the nominees receiving the largest number of votes will be elected.Any shares not voted, whether by withheld authority, broker non-vote or otherwise, will have no effect on the election of directors except to the extent that a failure to vote for an individual results in another individual receiving a larger number of votes.Any votes attempted to be cast “against” a candidate are not given legal effect and are not counted as votes cast in an election of directors.The other proposal will be approved if the affirmative votes exceed the votes cast against.Broker non-votes and abstentions are counted for purposes of determining whether a quorum is present at the meeting but are not affirmative votes or votes against and, therefore, will have no effect on the outcome of the voting. IMPORTANT NOTICE REGARDING THE INTERNET AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON JANUARY 8, 2013 The Company’s Annual Report to Shareholders, including this proxy statement, is available at www.proxyvote.com. 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS The following table sets forth certain information regarding the beneficial ownership of shares of Common Stock by each person known by the Company to beneficially own 5% or more of the Common Stock, by each director or nominee of the Company, by certain executive officers of the Company, and by all directors and executive officers of the Company as a group as of October 30, 2012 (unless otherwise indicated).The address for each of the persons listed below is 10850 West Park Place, Suite 1200, Milwaukee, Wisconsin 53224, unless otherwise specified. Name and Address of Beneficial Owners Amount and Nature of Beneficial Ownership (1) Percent Briggs & Stratton Corporation (2) 12301 West Wirth Street Milwaukee, WI53201 8.54% Peter H. Kamin (3) One Avery Street, 17B Boston, MA02111 7.75% Douglas M. Singer (4) 9833 East Dreyfus Avenue Scottsdale, AZ85260 5.23% Michael Sifen (5) 500 Central Drive, Suite 106 Virginia Beach, VA 23454 5.07% Roy W. Olivier (6) 10.96% Brian E. Dearing (7) 4.23% Gordon J. Bridge 2.32% William C. Mortimore * Darin R. Janecek * Jon M. Lintvet * P. Lee Poseidon * James R. Johnson * William H. Luden, III * Robert Y. Newell, IV 0 * All current executive officers and directors as a group (11 persons) 20.37% Except as otherwise noted, the persons named in the above table have sole voting and investment power with respect to all shares shown as beneficially owned by them.Includes options exercisable within 60 days of October 30, 2012 as follows:Mr. Olivier (350,000 shares), Mr. Janecek (53,750 shares), Mr. Lintvet (37,500 shares), Mr. Dearing (140,166 shares), Mr. Bridge (130,485 shares), Mr. Johnson (5,000 shares), Mr. Luden (5,000 shares), Mr. Mortimore (94,875 shares), Mr. Poseidon (23,500 shares), and all executive officers and directors as a group (954,784 shares). 3 Ownership information is provided as of March 16, 2000 based upon Schedule 13D amendment filed April 3, 2000. Ownership information is provided as of May 25, 2012 based upon Schedule 13G amendment filed May 25, 2012.This total includes 151,900 shares held by the Peter H. Kamin Children’s Trust, 196,540 shares held by the Peter H. Kamin Profit Sharing Plan, 30,700 shares held by the Peter H. Kamin Family Foundation and 56,601 shares held by 3K Limited Partnership. Ownership information is provided as of October 16, 2012 based upon Schedule 13D amendment filed October 17, 2012. Ownership information is based on share certificates transferred by the Company’s transfer agent on October 17, 2011 related to shares acquired by Channel Blade Technologies Corporation (“Channel Blade”) on April 29, 2009 in connection with the Company’s acquisition of substantially all of the assets of Channel Blade. Mr. Olivier’s total includes 686,369 shares held in the Company’s 401(k) plan, of which Mr. Olivier is a trustee with voting power.Mr. Olivier disclaims any beneficial ownership in these shares in excess of his pecuniary interest (13,246 shares). Mr. Dearing’s total includes 73,860 shares held in family trust. PROPOSAL ONE:ELECTION OF DIRECTORS The Company’s directors are divided into three classes, with staggered terms of three years each.At the annual meeting, shareholders will vote on the election of three directors nominated by the Company’s Board of Directors to serve until the Company’s fiscal 2016 annual meeting of shareholders and until their successors are elected and qualified. Nominees for Election to Serve until the Fiscal 2016 Annual Meeting Gordon J. Bridge, age 70; Mr. Bridge, a director since December 1995, is a retired Information Industry senior executive.From January 2004 to September 2006, Mr. Bridge was president, and from May 2005 to September 2006 was Chief Executive Officer of CM IT Solutions, a nationwide franchise system providing information technology consulting and support services to small and medium sized businesses.From December 1999 to August 2001, Mr. Bridge was Chairman of the Board and Chief Executive Officer of SurferNETWORK.From November 1995 to January 2000, Mr. Bridge was Chairman of the Board and from April 1997 to March 1998 was also Chief Executive Officer of ConnectInc.com, an enterprise software company.Mr. Bridge held various senior executive management positions with AT&T from 1988 to 1995, including president of three business units:Consumer Interactive Services, EasyLink Services and Computer Systems.Prior to joining AT&T, Mr. Bridge was with the IBM Corporation for nearly 23 years, holding the positions of Vice President of Sales and Vice President of Marketing for the U.S. National Accounts Division in the mid 1980s.In December 2011, a small business owned by Mr. Bridge filed a petition for bankruptcy under Chapter 7 of the United States Bankruptcy Code.Mr. Bridge holds a B.A. in Mathematics from Bradley University. The Nominating and Corporate Governance Committee of the Board of Directors (the “Nominating Committee”) believes that the Board benefits from Mr. Bridge’s experience as a senior executive at several large and small companies and in his current role as an independent consultant.Mr. Bridge’s strong leadership experience, his extensive knowledge in the field of information technology and his long tenure as a director also provide valuable experience and insight to the Board of Directors. James R. Johnson, age 66, served as Chairman and Chief Executive Officer of BakBone Software, Inc., a provider of data protection technology, from November 2004 until April 2010.Before joining BakBone, Mr. Johnson served as President and Chief Technology Officer of the Hospitality Group of SoftBrands Inc, an enterprise software company.Prior to joining SoftBrands, Johnson was President and Senior Vice President of the Asia Pacific Group of Sterling Commerce.Currently, Johnson serves as one of the founding directors on the board of Lister Technologies (P) Ltd, a privately-held offshore development company located in Chennai, India.Mr. Johnson holds a Bachelor’s Degree in Operational Research from California State University, Fresno. 4 The Board of Directors believes that Mr. Johnson’s breadth and depth of firsthand knowledge of the international marketplace and successful track record of growing global software and enterprise applications services companies make him a valuable member of the Board of Directors. William H. Luden, III, age 70, served as Chief Executive Officer of InfoPartners, Inc., which provides information systems management and consulting services to hospitals, from 2002 until 2010.Prior to InfoPartners, Mr. Luden held CEO positions with several technology companies, including ShowMeTV, Purdy Electronics and Corporate Finance Associates.Earlier in his career, he served as CEO of the InfoSystems and Cellular One divisions of Pacific Telesis, and owned Crisman AudioVision, a chain of high-end stereo retail stores in the Rocky Mountain area.Mr. Luden holds a Bachelor of Arts degree in Philosophy from the University of Colorado-Boulder and a Master of Business Administration from Harvard Business School. The Nominating Committee believes that the Board benefits from Mr. Luden’s extensive experience and proven track record of growing businesses and his strong connections in the technology industry, which the Board believes will be a valuable asset to the Board of Directors as the Company continues its strategic and tactical work. Directors Whose Term Expire at the Fiscal 2014 Annual Meeting William C. Mortimore, age 67; Mr. Mortimore, a director since 2004, has been on the Audit Committee since 2004 and has been the Audit Committee Chair since 2007.Mr. Mortimore has been the Managing Director of Keystone Insights, LLC, a provider of high technology solutions, since 2009.Mr. Mortimore was the founder of Merge Technologies Incorporated (“MTI”) and was its Chief Strategist from September 2000 until July 2006, Interim Chief Executive Officer from May 2006 until July 2006, Chairman of the Board from September 2000 until May 2006, President and Chief Executive Officer from November 1987 through August 2000 and a member of the Board of Directors since its inception in November 1987 until July 2006.MTI is a global healthcare software and services company that trades on the NASDAQ Stock Market under the symbol MRGE.Mr. Mortimore has served as co-founder and a senior manager of several businesses in the fields of information communications technology, healthcare services and real estate and has been responsible for securing public and private financing for these organizations. Mr. Mortimore is an original member of the American College of Radiology/National Association of Electrical Manufacturers committee responsible for establishing and maintaining the DICOM medical imaging standard. Mr. Mortimore has also served as a member of the Board of Directors of MRI Devices, Inc., a privately held diagnostic imaging manufacturer, from November 2002 until its sale to Intermagnetics General Corporation in mid 2004.Mr. Mortimore received a B.S. in Electrical Engineering from Michigan State University, an M.E.E. from the University of Minnesota and pursued doctoral studies in Electrical Engineering at the University of Minnesota. The Nominating Committee believes that the Board benefits from Mr. Mortimore’s substantial technical and management experience, which he has obtained through his positions with various healthcare and information technology companies, as well as public company leadership and shareholder value growth experience.In addition, Mr. Mortimore’s experience as a director of the Company, Chairman of the Audit Committee and the “audit committee financial expert,” has provided him with an in-depth understanding of the business of the Company and the markets in which it competes. Robert Y. Newell, IV, age 64; Mr. Newellwas appointed to the Board of Directors in November of 2012 and will serve on the Audit Committee.Mr. Newell has been the Chief Financial Officer of Cardica, Inc., a designer and manufacturer of surgical devices, since 2003.Prior to this, he was the Chief Financial Officer of Omnicell, a hospital supply and medication management company.He was a partner in the Beta Group, a business development firm from 1998-1999.From 1992 to 1997, he was Chief Financial Officer of Cardiometrics.He has held financial management positions with medical and technology companies in the Silicon Valley for over 25 years and has completed 4 initial public offerings. Prior to his business career, he was a pilot in the USAF. He received a BA in mathematics from the College of William & Mary and an MBA from Harvard Business School. 5 The Nominating Committee believes that the Board benefits from Mr. Newell’s substantial financial experience, which he has obtained through his positions with various medical and technology companies, as well as his experience in public companies. Directors Whose Terms Expire at the Fiscal 2015 Annual Meeting Brian E. Dearing, age 57; Mr. Dearing is the Chairman of the Board of the Company.He has been a director since 1995 and was elected Chairman of the Board of Directors in 1997.He served as President and CEO from 1995 to 2008 and as Chief Corporate Development and Strategy Officer from 2008 until May 2011.He has also served as Chief Financial Officer, Treasurer, and/or Secretary for several interim periods, including most of fiscal year 2008, part of fiscal 2009 and all of fiscal 2010.He currently operates a consulting practice providing outsourced corporate development services to middle market companies.Prior to joining ARI in 1995, Mr. Dearing held a series of electronic commerce executive positions at Sterling Software, Inc. in the U.S. and in Europe.Prior to joining Sterling in 1990, Mr. Dearing held a number of marketing management positions in the EDI business of General Electric Information Services since 1986.Mr. Dearing holds a Masters Degree in Industrial Administration from Krannert School of Management at Purdue University and a B.A. in Political Science from Union College. The Nominating Committee believes that Mr. Dearing’s experience with ARI in various leadership positions, including his service as Chairman of the Board, his experience as the Company’s former Chief Executive Officer and his long tenure with the Company, gives him unique insights into the Company’s challenges, opportunities and operations.This experience, along with his extensive business background and financial expertise, make him a valuable member of the Board of Directors. Roy W. Olivier, age 53; Mr. Olivier joined the Company in September 2006 as Vice President of Global Sales and Marketing, and was appointed as President and CEO in May 2008. He has been a director since 2008.Before joining ARI, Mr. Olivier was a consultant to start-up, small and medium-sized businesses. Prior to that, he was Vice President of Sales and Marketing for ProQuest Media Solutions, a business he founded in 1993 and sold to ProQuest in 2000. Before that, Mr. Olivier held various sales and marketing executive and managerial positions with several other companies in the telecommunications and computer industries, including Multicom Publishing Inc., BusinessLand and PacTel. The Nominating Committee believes that Mr. Olivier’s experience with the Company as its President, Chief Executive Officer, and director, as well as his prior experience as the Company’s Vice President of Global Sales and Marketing, as well as his other business and industry background, has given him substantial and valuable knowledge of all aspects of the Company’s business. P. Lee Poseidon, age 57, of Ohio was appointed to the Board of Directors in June of 2008 and has been a member of the Audit Committee since 2009.Mr. Poseidon’s business experience includes his services as Venture Partner at Jumpstart, Inc., and Chief Operating Officer at Quorum Information Technologies and at the National Automobile Dealers Association.From 2001 to 2003, he served as Senior Vice President and General Manager of ProQuest’s Global Automotive business unit.Prior to joining ProQuest, Mr. Poseidon spent 15 years in a series of executive positions in marketing, business development, product management and strategic planning at The Reynolds and Reynolds Company.His early career included financial analysis and management positions at NCR Corporation.Mr. Poseidon earned his MBA from Xavier University and his B.A. from Ohio Wesleyan University. The Nominating Committee believes that the Board benefits from the extensive management, business and industry experience Mr. Poseidon has obtained through his positions with a number of technology, publishing, manufacturing, distribution, and professional services businesses.In addition, Mr. Poseidon’s experience as a director of the Company and as a member of the Audit, Compensation and Nominating Committees has provided him with a deep understanding of the business of the Company and makes him a valuable member of the Board of Directors. 6 CORPORATE GOVERNANCE The Board of Directors held 17meetings in fiscal 2012.Each director attended 75 percent or more of the combined number of meetings of the Board and of the committees on which such director served.While the Company has not adopted a formal policy requiring Board members to attend the annual meeting, all directors are encouraged to attend.All of the Company’s directors who were members of the Board of Directors on the date of the annual meeting of shareholders held in December 2011 attended the meeting. The positions of Chairman of the Board and Chief Executive Officer of the Company are currently separate, with Mr. Dearing serving as Chairman of the Board and Mr. Olivier serving as President and Chief Executive Officer.The Company believes this leadership structure is appropriate at this time because it allows the Company to fully benefit from the leadership ability, industry experience and history with the Company that each of these individuals possesses. The Board of Directors currently does not have a formal process for shareholders to send communications to the Board of Directors.Nevertheless, efforts are made to ensure that the views of shareholders are heard by the Board of Directors or individual directors, as applicable, and that appropriate responses are provided to shareholders on a timely basis.The Board of Directors believes that informal communications are sufficient to communicate questions, comments and observations that could be useful to the Board of Directors.However, shareholders wishing to formally communicate with the Board of Directors may send communications directly to ARI Network Services, Inc., Attention:Chairman, 10850 West Park Place, Suite 1200, Milwaukee, Wisconsin 53224.The Chairman will review such communications and, if appropriate, forward such communications to other Board members. The Company’s Board of Directors has established an Audit Committee that currently is composed of Mr. Mortimore (chairman), Mr. Johnson and Mr. Poseidon.The Board of Directors has adopted a written charter for the Audit Committee, a copy of which was attached as Appendix A to the proxy statement for the Company’s annual meeting of shareholders held in December 2011. Information regarding the functions performed by the Audit Committee, its membership, and the number of meetings held during fiscal 2012 is provided in the “Report of the Audit Committee” included in this proxy statement.The members of the Audit Committee are independent under the listing standards of the NASDAQ Stock Market regarding the independence of directors, including Audit Committee members.The Board of Directors has determined that Mr. Mortimore is an “audit committee financial expert” and is “independent” as those terms are defined under the Securities and Exchange Commission (“SEC”) regulations and the listing standards of the NASDAQ Stock Market. The Company’s Board of Directors has established a Compensation Committee that currently is composed of Mr. Bridge (Chairman), Mr. Poseidon and Mr. Luden, each of whom is “independent” as such term is defined under the listing standards of the NASDAQ Stock Market.Ted C. Feierstein, who resigned from the Board in June 2012, also served as a member of the Compensation Committee during fiscal 2012.The duties of the Compensation Committee are to approve all executive compensation, to administer the Company’s 2000 Employee Stock Purchase Plan, the 1993 Director Stock Option Plan, the 2000 Stock Option Plan, the 2010 Equity Incentive Plan and the 2010 Employee Stock Purchase Plan, and to recommend director compensation for approval by the entire Board.The Compensation Committee does not have a written charter, and does not engage the services of a compensation consultant in determining or recommending the amount or form of executive or director compensation.However, the Compensation Committee does rely on several third party services for compensation information. The Company’s chief executive officer makes recommendations to the Compensation Committee regarding the numbers of options to be granted to the Company’s executive officers and other employees based in part on input he receives from the Company’s human resources personnel.The chief executive officer also makes recommendations to the Compensation Committee with respect to other executive compensation, though he recuses himself from portions of Compensation Committee meetings during which his own compensation is discussed.The Company’s chief financial officer has historically made recommendations to the Compensation Committee regarding director compensation.The Compensation Committee met five times during fiscal 2012. 7 The Company’s Board of Directors has also established a Nominating Committee that is currently composed of Mr. Mortimore (Chairman), Mr. Bridge and Mr. Poseidon, each of whom is “independent” as such term is defined under the listing standards of the NASDAQ Stock Market.The Board of Directors has adopted a written charter for the Nominating Committee, a copy of which was attached as Appendix B to the proxy statement for the Company’s annual meeting of shareholders held in December 2011.The duties of the Nominating Committee include, among others:developing guidelines for selecting candidates for election to the Board of Directors, and periodically reviewing such guidelines; recommending to the Board of Directors the nominees to stand for election to or to fill vacancies on the Board of Directors; identifying new candidates for Board membership; coordinating self-evaluations of the Board of Directors and its committees; developing corporate governance guidelines; and developing director and officer succession plans.The Nominating Committee met two times during fiscal 2012. The Nominating Committee and the Board of Directors will consider candidates for director that are nominated by shareholders in accordance with the procedures set forth in the Company’s by-laws.Under the by-laws, nominations, other than those made by the Board of Directors, must be made pursuant to timely notice in proper form to the secretary of the Company.To be timely, a shareholder’s request to nominate a person for director, together with the written consent of such person to serve as a director, must be received by the secretary of the Company at the principal office not later than 90 days and not earlier than 150 days prior to the anniversary date of the annual meeting of shareholders in the immediately preceding year.To be in proper written form, the notice must contain certain information concerning the nominee and the shareholder submitting the nomination. The Nominating Committee and the Board of Directors will also consider proposed nominees whose names are submitted to it by shareholders.However, it does not have a formal process for that consideration because it believes that the informal consideration process has been adequate given the historical lack of shareholder director nominations.The Nominating Committee and the Board of Directors intend to review periodically whether a formal policy should be adopted. The Board of Directors has generally identified nominees based upon suggestions by non-management directors, management members and/or shareholders.Under the guidelines set forth in its charter, the Nominating Committee and other directors recognize that the contribution of the Board of Directors depends not only on the character and capacities of the directors taken individually but also on their collective strengths.It is the Nominating Committee’s policy that the Board should be composed of directors who bring a variety of experience and backgrounds; who will form a central core of business executives with substantial senior management experience and financial expertise; who represent the balanced interests of the shareholders as a whole and the interests of the Company’s stakeholders; a majority of whom are independent under the listing standards of the NASDAQ Stock Market; who reflect a diversity of experience, gender, race and age; and whose experience and backgrounds are relevant to the Company’s business operations and strategy.The Board of Directors does not evaluate proposed nominees differently based on who made the proposal. Code of Ethics The Company has adopted a code of ethics that applies to all employees, including our principal executive officer, principal financial officer, principal accounting officer or controller and persons performing similar functions.The code of ethics is designed to promote honest and ethical conduct, including the ethical handling of conflicts of interest, compliance with applicable laws, and full, accurate, timely and understandable disclosure in reports we send to our shareholders or file with the SEC.Violations of the code of ethics are to be reported to the Audit Committee.A copy of the code of ethics may be obtained, without charge, by sending a request to ARI Network Services, Inc., Attention: Chief Financial Officer, 10850 West Park Place, Suite 1200, Milwaukee, Wisconsin 53224. Board Oversight of Risk The Audit Committee is responsible for assisting the Board of Directors with its oversight of the performance of the Company’s risk management functions including periodically reviewing and discussing with management the Company’s major financial risk exposures and the steps that management has taken to assess, monitor and control such exposures and periodically reporting to the Board of Directors on its activities in this oversight role. 8 EXECUTIVE COMPENSATION The following table sets forth compensation for the Company’s fiscal year ended July 31, 2012 for Mr. Olivier, the Company’s Chief Executive Officer, and Darin R. Janecek and Jon M. Lintvet, the Company’s next two most highly compensated executive officers at the end of fiscal 2012.We refer to these individuals collectively as the Company’s “named executive officers.” Name and Principal Position Fiscal Year Salary Bonus Stock Awards Option Awards (1) Non-Equity Incentive Plan Compen- sation (2) All Other Compen- sation (3) Total Roy W. Olivier, $ $
